Citation Nr: 0947602	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
in the amount of $688.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from May 1974 to January 1987. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) in Nashville, Tennessee which denied a 
waiver of the recovery of the overpayment at issue.


FINDINGS OF FACT

1.  The overpayment of additional VA compensation benefits 
for a dependent child, D., was not due to the Veteran's 
fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the Veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the Veteran.

4.  The Veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Recovery of the overpayment would not deprive the Veteran 
of basic necessities.






CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the Veteran; however, recovery of the 
overpayment of additional VA compensation benefits for a 
dependent child, D., in the amount of $688 would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.963, 1.965 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In July 1991, the Veteran was granted service connection 
disability compensation benefits.  The combined rating was 10 
percent.

In an October 2003 rating decision, he was granted a higher 
rating.  The combined rating was 30 percent effective 
February 1999, and 40 percent effective May 2003.  In the 
October 2003 notification letter, the Veteran was informed 
that he was receiving additional benefits for a spouse and 6 
dependent children.  He was provided a VA Form 21-8764 which 
reiterated that additional benefits were included for his 
dependents and that failure to notify the RO in a prompt 
fashion of a dependency change would result in an 
overpayment.

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times 
relevant to this issue, rated a combined 30 percent disabled 
or more for his service-connected disabilities.

According to a VA Form 119, Report of Contact, dated in July 
2004, the Veteran notified VA via telephone that he had 
divorced J. in 2002 and remarried in 2004.  Thereafter, VA 
requested additional information from the Veteran regarding 
his divorce, which he furnished.  This correspondence 
indicated that the Veteran had divorced J. in May 2002 and 
had married D.L. in July 2004.  VA then requested additional 
information regarding the Veteran's new spouse, which he 
furnished.  In addition, he submitted a VA Form 21-686c, in 
April 2005.  This form indicated that he had 4 children over 
the age of 18 years, but under 23 years and attending school.  
J.'s son, D., was not listed as a dependent.  In an April 
2005 VA Form 21-4138, the Veteran indicated that his stepson, 
D., was not living with him, but was rather living with J. at 
a separate residence in her custody.  

VA subsequent took action to retroactively remove J. from the 
date of divorce and to add the new spouse, D.L.  In addition, 
VA retroactively removed J.'s son, D., the Veteran's stepson, 
from his award since D. resided with his mother in her 
custody and not the Veteran.  This action (removal of D. the 
stepson) resulted in the overpayment at issue, totaling $688.  

The Veteran does not dispute that D. has not lived with him 
or been in his custody for several years.  However, he 
maintains that when he and J. divorced in 2002, he contacted 
VA and provided a copy of his divorce papers, but that VA 
must have lost or misplaced this correspondence.  As such, 
the Veteran maintains that the debt at issue should be 
waived.  

The Veteran submitted a financial status report in June 2005.  
He listed his monthly debts as exceeding monthly income by 
$134.

The Veteran's request for a waiver of the overpayment was 
referred to the Committee.  In August 2005, the Committee 
considered the Veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment would not 
be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  After consideration of the 
record, the Board finds that the Veteran was at fault for not 
notifying the VA that he and J. had divorced and that D. was 
no longer residing with him in his custody as his dependent.  
The Board does not find credible his claim that he did in 
fact notify VA of the pertinent information in a timely 
manner.  The record reflects that the Veteran notified VA in 
2002, in an approximate timeframe when he claims that he 
notified VA of his change in dependency status.  However, 
this correspondence was not regarding a change in dependency.  
Rather, in June 2002 correspondence, the Veteran filed a 
claim of service connection.  Correspondence was exchanged 
between VA and the Veteran regarding that issue.  There is no 
record of any contact as to the dependency issue.  

The Board finds it unlikely that only the service connection 
correspondence was properly filed by VA personnel as 
essentially asserted by the Veteran.  Further, and even more 
significantly, the Veteran continued to receive the 
additional monetary benefits for J. and D. in his monthly 
award until he contacted VA via telephone in 2004.  The Board 
finds that had the Veteran properly notified VA of the change 
in his dependency status, he would have realized that his 
payment should have decreased, which it did not.  The Board 
does not find plausible that the Veteran reported the changes 
then failed to notice any change in payment which should have 
necessitated further contact with VA, which is not shown in 
the record.  Rather, the Board finds that the Veteran did not 
notify VA promptly of the changes in his dependency status; 
thus, he was paid the same and never contacted VA regarding 
those payments.  As such, the Veteran was solely at fault in 
the creation of the debt at issue.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
received benefits to which he was not entitled, additional 
compensation benefits for D. as his dependent, and as such, 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the Veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.  As to 
whether recoupment of those benefits would defeat the purpose 
of the benefit, D. was no longer the Veteran's dependent and 
was residing with his mother, in her custody.  Thus, 
recoupment of those benefits would not defeat the purpose of 
the benefit. 

The Board has also considered whether the Veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A review of the financial status report reveals 
that the current income of the Veteran was underreported.  
Specifically, the Veteran reported his income from wages, but 
not from VA.  The Veteran receives VA compensation, a portion 
of which is being recouped by VA for repayment of the debt at 
issue.  When the applicable amount of VA compensation is 
added to his monthly income, the total monthly income exceeds 
monthly debts by about $400.  While there are no liquid 
assets, it is reasonable to find that the Veteran can afford 
to make payments to recoup the debt, which in all likelihood, 
has already been recouped.  

Thus, while the Board has considered whether the Veteran 
would suffer undue financial hardship if forced to repay the 
debt at issue, the Board finds that there is no financial 
hardship in this case.

In sum, the Veteran bears fault in the creation of the 
overpayment at issue.  In addition, the other elements of 
equity and good conscience are against the Veteran's appeal. 
In weighing the facts in light of the principles of equity 
and good conscience, the Board finds that the preponderance 
of the evidence is against entitlement to waiver of the 
recovery of the overpayment of VA compensation.


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
VA disability compensation in the amount of $688 is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


